583 F.3d 596 (2009)
UNITED STATES of America, Plaintiff-Appellant,
v.
John Michael FOX, Defendant-Appellee.
No. 08-30445.
United States Court of Appeals, Ninth Circuit.
September 16, 2009.
Stephan Alexander Collins, Esquire, Assistant U.S., Office of the U.S. Attorney, Anchorage, AK, Kirby A. Heller, U.S. Department of Justice, Washington, DC, for Plaintiff-Appellant.
John Michael Fox, Yazoo City, MS, pro se.
Mary C. Geddes, Esquire, Assistant Federal Public Defender, Kevin Francis McCoy, Esquire, Assistant Federal Public Defender, Federal Public Defender's Office, Anchorage, AK, for Defendant-Appellee.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be heard en banc pursuant to Circuit Rule 35-3.